UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-8593



RONALD JERRY SAWYER,

                                            Plaintiff - Appellant,

          versus

B. F. FERGUSON, Captain; K. L. OSBORNE; G. D.
JOHNSON; LIEUTENANT DOSS; I. OHARA; MS.
RECTOR; PAM SHUMATE; MRS. RATCLIFFE; MRS.
THOMAS;   ELAINE   MORRIS;   BRENDA   CREGGER;
SERGEANT   SNIDER;   PATRICIA   WOODS;   KAREN
RUSSELL; MIKE HENDERSON; HERMAN L. WYNN; MR.
TEASTER; MR. SLATE; MR. BLEVINS; MARIE
BLEVINS; BOB STAMPER, Sergeant; KAREN RUSSELL;
MR. RUSSELL; MR. HASH; RONALD POSTON; STEVE
GUY; OFFICER COUTRAN; MR. MCMILLAIN; MR.
SHEFFY; ARMENTROUT, Assistant Warden; R. D.
BARLOW; OFFICER MARTIN; MR. CULLOP; T. R.
DOSS; SERGEANT DOSS; J. CLARKE; OFFICER COE;
COLIN ANGLICKER; MR. CONNERS; LINDA GOODE;
JOHN FAULS, Doctor; R. DAY, Captain; P. J.
MULLER, Counselor; P. BRERETON, Counselor;
F. S. SPENCE, Major; P. A. TERRAING; E. T.
TURNER; AL TURNER; G. PUGH; J. A. SMITH, JR.;
MRS. CODY; MRS. DELBOARD; RONALD ANGELONE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-94-1058-R)

Submitted:   May 16, 1996                   Decided:   May 28, 1996
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Ronald Jerry Sawyer, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying his
motion for reconsideration of the dismissal of his 42 U.S.C. §

(1983) (1988) action. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Sawyer v. Ferguson,

No. CA-94-1058-R (W.D. Va. Dec. 1, 1995). We deny Appellant's

motions for appointment of counsel and for preparation of a tran-
script at government expense.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.



                                                          AFFIRMED


                                2